DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1—20. (Canceled) 
CLAIMS 21—40 filed on 04/27/2020 are presented for examination.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21—40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—2 of U.S. Patent No. 10637865 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the instant application are broader versions of the patented claims.

Please see the Claim-Comparison Table Below:

Instant Application
US 10637865 B2
21. A device, comprising: one or more processors to:
establish a fast heartbeat session via a media access control security (MACsec) communication link, between a first packet processing engine of a first network device and a second packet processing engine of a second network device, to permit the first packet processing engine and the second packet processing engine to exchange fast heartbeat messages via the fast heartbeat session and the MACsec communication link, 
where the fast heartbeat messages are exchanged at a faster rate than MKA packet data of a MACsec key agreement (MKA) session between the first network device and the second network device via the MACsec communication link; and
perform an action, based on the MKA session ending.
1. A device, comprising: one or more processors to: 
establish a media access control security (MACsec) key agreement (MKA) session between a first network device and a second network device via a MACsec communication link;
establish a fast heartbeat session via the MACsec communication link, between a first packet processing engine of the first network device and a second packet processing engine of the second network device, to permit the first packet processing engine and the second packet processing engine to exchange fast heartbeat messages via the fast heartbeat session and the MACsec communication link, where the fast heartbeat messages are exchanged at a faster rate than MKA packet data of the MKA session; determine, based on the fast heartbeat session, that the MKA session has ended; and 
perform an action based on the MKA session ending.
28. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
establish a fast heartbeat session via a media access control security (MACsec) communication link between a first packet processing engine of a first network device and a second packet processing engine of a second network device to permit the first packet processing engine and the second packet processing engine to exchange fast heartbeat messages via the fast heartbeat session and the MACsec communication link at a faster rate than packet data of a MACsec key agreement (MKA) session between the first network device and the second network device via the MACsec communication link; and 
perform an action based on the first network device or the second network device having been disconnected from the MKA session. 
7. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
establish an media access control security (MACsec) key agreement (MKA) session between a first network device and a second network device via a MACsec communication link to send MKA packet data; 
establish a fast heartbeat session via the MACsec communication link between a first packet processing engine of the first network device and a second packet processing engine of the second network device to permit the first packet processing engine and the second packet processing engine to exchange fast heartbeat messages via the fast heartbeat session and the MACsec communication link at a faster rate than MKA packet data of the MKA session; 
determine, based on the fast heartbeat session, that the first network device or the second network device has been disconnected from the MKA session; and 


where the fast heartbeat messages are exchanged at a faster rate between the first packet processing engine and the second packet processing engine than packet data of a MACsec key agreement (MKA) session are exchanged between the first network device and the second network device; 
reinitiating an exchange of the MKA packet data via the MKA session based on the first network device or the second network device having been disconnected from the MKA session. 
14. A method, comprising: 
establishing an media access control security (MACsec) key agreement (MKA) session between a first network device and a second network device via a MACsec communication link;
establishing a fast heartbeat session via the MACsec communication link between a first packet processing engine of the first network device and a second packet processing engine of the second network device to permit the first packet processing engine and the second packet processing engine to exchange fast heartbeat messages via the fast heartbeat session and the MACsec communication link, 
where the fast heartbeat messages are exchanged at a faster rate between the first packet processing engine and the second packet processing engine than MKA packet data of the MKA session are exchanged between a first MKA daemon of the first network device and a second MKA daemon of the second network device; 
determining, based on the fast heartbeat session, that the first network device or the second network device has been disconnected from the MKA session; and 
reinitiating an exchange of the MKA packet data via the MKA session based on determining that the first network device or the second network device has been disconnected from the MKA session.


Allowable Subject Matter
Claims 21—40 will be allowed [I] when the above non-statutory double patenting is overcome (i.e., terminal disclaimer is filed); and [II] The following is a statement of reasons for the indication of allowable subject matter: Regarding independent claims 21, 28 & 38: With examiner’s thorough search the closest prior arts found are Mohamed et al. (US 10397221 B2) and Pothula et al. (US 10904368 B2); wherein Mohamed et al. is directed to A network controller can provision a first and second network devices with a media access control security (MACsec) key for a ; and, Pothula et al. is directed to Method and devices for simultaneous MCsec key agreement (MKA) negotiation between the devices.
However, neither Mohamed et al., nor Pothula et al., either alone in combination teach or suggest Establishing a fast heartbeat session via a media access control security (MACsec) communication link between a network device and a second second network device, where the fast heartbeat messages are exchanged at a faster rate between the first packet processing engine and the second packet processing engine than packet data of a MACsec key agreement (MKA) session are exchanged between the first network device and the second network device … with these and other elements of the claims as a whole,
Claims 22—27, 29—37, 38 & 40 are indicated as allowable based on their dependence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARE F TABOR/Primary Examiner, Art Unit 2434